                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

EDDIE BRILEY                                                                            PLAINTIFF
ADC #116921

v.                                       5:17CV00275-JM

T. TAYLOR, Deputy,
Jefferson County Jail; et al.                                                       DEFENDANTS

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Plaintiff=s Objections.           After carefully

considering the objections and making a de novo review of the record including the video evidence,

the Court concludes that the Proposed Findings and Recommended Disposition should be, and

hereby are, approved and adopted in their entirety as this Court's findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Defendant Taylor’s Motion for Summary Judgment (Doc. No. 35) is GRANTED.

       2.      Plaintiff’s claims against Defendant Taylor are DISMISSED WITH PREJUDICE.

       3.      Plaintiff’s cause of action is DISMISSED.

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 28th day of November, 2018.


                                                  _______________________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE



                                                  1
